
	

114 HR 5096 IH: Technical Education Creates High-Paying Careers Act of 2016
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5096
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Ms. Esty (for herself, Mr. Courtney, Mr. Himes, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Carl D. Perkins Career and Technical Education Act of 2006 to establish the American
			 Technical Training Grant Program, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Technical Education Creates High-Paying Careers Act of 2016 or the TECH Careers Act. 2.American Technical Training Grant Program (a)In generalTitle II of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2371 et seq.) is amended—
 (1)by inserting before section 201 the following:  ATech Prep Program; and(2)by adding at the end the following new part:
					
						BAmerican Technical Training Grant Program
							221.Establishment of American Technical Training Grant Program
 (a)Program authorizationThe Secretary of Education, in coordination with the Secretary of Labor, shall develop and implement a grant program, to be known as the American Technical Training Grant Program, to award competitive grants to eligible entities for supporting the establishment, redesign, or expansion of job training programs that enable economically disadvantaged students to enter into and advance along career pathways that lead to jobs in high-skill, high-wage, or high-demand occupations.
 (b)Definition of eligible entityFor purposes of this part, the term eligible entity means an institution of higher education that offers career and technical education programs that can be completed in 2 years or less or a consortium of such institutions.
 (c)ApplicationAn eligible entity that desires a grant under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (d)Selection criteriaIn awarding grants under this part, the Secretary shall give priority to eligible entities that— (1)would serve a large proportion of job training program participants who are from economically disadvantaged families;
 (2)would provide training for an industry sector or occupation in high demand; (3)demonstrate potential for a high percentage of job training program participants to secure employment after completion of such entity’s job training program; or
 (4)meet such other criteria as the Secretary considers appropriate. (e)Partnerships (1)Required partnershipsBefore awarding a grant to an eligible entity under this part, the Secretary shall verify that the eligible entity has entered into a partnership agreement with—
 (A)a local workforce development board; (B)an employer with a workforce need in a high-skill, high-wage, or high-demand industry;
 (C)an industry organization or other intermediary representing the industry sector or occupation for which the job training program provides training; and
 (D)an institution of higher education that— (i)offers a baccalaureate degree; and
 (ii)has an articulation agreement with the eligible entity. (2)Separate entities not requiredIn meeting the partnership requirements of subparagraphs (A) through (D) of paragraph (1), an eligible entity shall not be required to partner with a separate entity for purposes of each such subparagraph.
 (3)Additional partnershipsIn addition to being in the partnerships described in paragraph (1), an eligible entity may be in a partnership with—
 (A)a nonprofit organization or other training provider, including an apprenticeship program registered with the Department of Labor;
 (B)a community-based organization; (C)a State, regional, or local economic development agency;
 (D)a secondary school; or (E)a local educational agency.
 (f)Required uses of fundsAn eligible entity that receives a grant under this part shall use the grant funds to— (1)establish, redesign, or expand a job training program that—
 (A)leads to an industry recognized credential or certification at the post-secondary level or to an associate degree;
 (B)trains job training program participants for a regionally in-demand industry sector or occupation; (C)addresses through embedded remediation the needs of job training program participants for remediation or attainment of basic skills;
 (D)provides academic credit to job training program participants for prior learning, if applicable, including academic credit for courses completed in a foreign country by a foreign professional or recognition of such professional’s foreign degree or certification;
 (E)provides student support services, such as career guidance and academic counseling, intake assessments to determine program fit, and other services; and
 (F)is accessible to nontraditional students through alternative scheduling; (2)conduct high quality, independent evaluations of the job training program’s activities; and
 (3)provide work-based learning opportunities for job training program participants. (g)Allowable uses of fundsIn addition to the required uses of funds under subsection (f), an eligible entity that receives a grant under this part may also use the grant funds to support the job training program by—
 (1)developing the program curriculum; (2)engaging employers or industries hire job training program participants;
 (3)purchasing supplies; (4)supporting the professional development of faculty, administrators, and career guidance and academic counselors;
 (5)supporting faculty salaries; (6)providing tuition assistance counseling and financial aid counseling services;
 (7)providing services that target disconnected youth; (8)providing childcare for the children of program participants during classes, internships, or other activities relating to the job training program;
 (9)providing program participants with transportation to classes, internships, or other activities relating to the job training program; and
 (10)carrying out any other permissible activity consistent with the purposes of this part, as approved by the Secretary.
									(h)Grant amount
 (1)In generalThe amount of a grant to an eligible entity for a fiscal year shall not exceed $5,000,000. (2)ConsiderationsIn determining the amount of a grant to be awarded to an eligible entity under this part, the Secretary shall consider—
 (A)if the grant is for the initial start-up of a job training program or for the expansion of an existing model, with smaller grants awarded for the initial start-up and larger grants awarded for the expansion of an existing model; and
 (B)in the case of an application for the expansion of an existing job training program, the extent to which the job training program demonstrates evidence of effectiveness.
 (3)Measuring effectivenessFor purposes of paragraph (2)(B), the measure of effectiveness shall include the graduation rates, job placement rates, and wages earned by graduates of the job training program.
									(i)Grant duration
 (1)Maximum grant periodThe Secretary shall make a grant award under this part for a period of not more than 3 years. (2)Maximum grant extensionIf an eligible entity that receives a grant under this part makes substantial progress based on the accountability and performance indicators described in subsection (j), the Secretary may extend a grant award for not more than 2 additional years.
									(j)Accountability and Performance Indicators
 (1)Required accountability and performance indicatorsAn eligible entity shall provide annually to the Secretary data on the eligible entity’s job training program carried out under this part, including—
 (A)the number of program participants; (B)for such program participants, the core indicators of performance described in clauses (i) through (iv) of section 113(b)(2)(B); i - tech assessments, ii - industry recognized degree, iii - degree, iv - military/apprenticeship/high skill jobs, v - non-traditional the percentage of job training program participants who are in employment during the second quarter after completion of the program; the percentage of job training program participants who are in employment during the fourth quarter after completion of the program; the percentage of job training program participants who are employed during the fourth quarter after completion of the program, if such data are available the percentage of students placed in high-skill, high-wage, or high-demand occupations during the second quarter after completion of the program; the percentage of job training program participants that attain recognized postsecondary credentials; the median earnings of job training program participants who are in unsubsidized employment during the second quarter after exit from the program. the median earnings of job training program participants who are employed during the second quarter after completion of the program, or to the extent that such data are available
 (C)the median earnings of program participants who have completed the job training program, measured at the time at which postsecondary student placement rates are measured under clause (iv) of section 113(b)(2)(B); and
 (D)the percentage of program participants who have completed the job training program and who, at the time at which postsecondary student placement rates are measured under clause (iv) of section 113(b)(2)(B), are employed by an employer that meets the requirement under subsection (e)(1)(b).
 (2)Disaggregation of accountability and performance indicatorsSuch data shall be disaggregated by— (A)race and ethnicity;
 (B)gender; (C)disability status;
 (D)sexual orientation; (E)English proficiency;
 (F)status as economically disadvantaged; (G)status as an individual preparing for employment in a non-traditional field, including individuals from a racial, ethnic, or national origin group that is underrepresented in such field; and
 (H)status as a military-connected student. (3)Student privacyThe report to the Secretary required under paragraph (1) shall only include data to the extent that such data are sufficient to yield statistically reliable information that does not reveal personally identifiable information about an individual student.
 (4)Publication of dataThe Secretary shall aggregate the data received under paragraph (1) and publish such aggregation so that it is reasonably available to the public.
 (5)Funds reserved for data collection and disseminationAn eligible entity that receives a grant under this part may reserve not more than 3 percent of the grant amount to administer the collection, disaggregation, and reporting of the data received under paragraph (1).
									(k)Reserved funds
 (1)Funds reserved for rural, tribal, or outlying areasThe Secretary shall reserve not less than 1 percent and not more than 10 percent of the funds appropriated under subsection (n) to carry out this part for a fiscal year for making awards to eligible entities located in rural, tribal, or outlying areas.
									(2)Funds reserved for historically black colleges and universities and other minority-serving
 institutionsThe Secretary shall reserve not less than 1 percent and not more than 10 percent of the funds appropriated under subsection (n) to carry out this part for a fiscal year for making awards to eligible entities listed in paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
									(l)Matching requirement
 (1)In generalEach eligible entity that receives a grant under this part shall secure, toward the cost of establishing, redesigning, or expanding a job training program under this part, from non-Federal sources, an amount as determined by the Secretary for such eligible entity.
 (2)Non-Federal contributionThe non-Federal contribution may be— (A)in cash or in the form of in-kind contributions that are directly related to the purpose for which the grant was made; and
 (B)from a State government, local government, or private person. In the case that the non-Federal share required by the Secretary of an eligible entity is prohibitive for that entity to participate in the grant program under this part, the Secretary may grant a waiver of such matching requirement at the request of such entity and under the terms and conditions as the Secretary may prescribe.
 (m)Federal funds To supplement, not supplant, non-Federal fundsAn eligible entity receiving a grant under this part shall use Federal funds received under this part only to supplement the funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the support of the job training programs assisted under this part, and not to supplant such funds.
 (n)Authorization of appropriationsThere are authorized to be appropriated to carry out this part— (1)$200,000,000 for fiscal year 2017; and
 (2)such sums as may be necessary for subsequent fiscal years. 222.DefinitionsIn this part:
 (1)Career pathwayThe term career pathway has the meaning given that term in the section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Disconnected youthThe term disconnected youth has the meaning given that term in section 526(a) of the Consolidated Appropriations Act, 2014 (42 U.S.C. 12301 note).
 (3)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1001), except that such term shall not include proprietary institutions of higher education.
 (5)Military-connected studentThe term military-connected student means a student that is the child of a person serving in the Armed Forces. (6)Nontraditional studentThe term nontraditional student has the meaning given that term in section 861(b) of the Higher Education Act of 1965 (20 U.S.C. 1161q(b)). The term recognized postsecondary credential has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
								.
 (b)Clerical AmendmentsThe table of contents in section 1(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 note) is amended—
 (1)by inserting before the item relating to section 201 the following new item:   Part A—Tech Prep Program; and(2)by inserting after the item relating to section 206 the following new items:
					
						
							Part B—American Technical Training Grant Program
							Sec. 221. Establishment of American Technical Training Grant Program.
							Sec. 222. Definitions..
 (c)Conforming AmendmentsPart A of title II of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2371 et seq.), as designated by this Act, is amended by striking this title each place it appears and inserting this part.
			
